DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14, 23 and 30 are objected to because of the following informalities:  “the distal end of the catheter” lacks antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, “the at least one sensor” lacks antecedent basis. The claim is treated as if it depends on claim 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takai et al (US 4,945,895) in view of Tu et al (US 5,971,968).
Regarding claim 13, Takai discloses an irrigation system, the system comprising: a catheter 40 including a first lumen 47, a second lumen 45, and an expandable portion 60; wherein any mixture of fluid introduced into the interior kidney volume is operable to flush a portion of the mixture out of an exit port formed in the interior kidney volume (intended use, the fluid in the kidney may be flushed out 20 if 30 was removed, or may be flushed out another, undisclosed exit port a user may make in the kidney).  
While Takai substantially discloses the invention as claimed, it does not disclose a first pump for flowing a dilating agent from a first reservoir, through the first lumen, and into an interior kidney volume; and a second pump for flowing a contrasting agent from a second reservoir, through the second lumen, and into the interior kidney volume, wherein the first and second pumps are operable to supply a mixture of the contrasting and dilating agents in the interior kidney volume.
Takai discloses the use of the device for removal of kidney stones (Col.5 ll 43-45), but other instruments may be introduced through lumen 43 to distal opening 44 for performance of a surgical procedure (Col.5 ll 36-40). Both contrast agents and dilating agent/sterile saline solution are disclosed (Col.5 ll 55-58).
Tu discloses a catheter probe which dispense both contrast fluid and fluid irrigant/dilating agent from different lumens and may be used for ablation (Col.6 ll 34-67); which allows for guiding the device to a particular location and maintaining ablated tissue at an appropriate temperature (Col.5 ll 33-44 and Col.6 ll 55-67). A pump is used to provide fluid (Col.6 ll 20); and one of ordinary skill in the art would appreciate that a pump needs a source/reservoir of fluid to pump. 

Regarding claim 14, wherein the expandable portion of the catheter is a balloon located at the distal end of the catheter (Col.6 ll 37, fig 4a).  
Regarding claim 15, while Takai in view of Tu substantially discloses the invention as claimed, it does not disclose at least one switch for operating the first and second pumps. It is notoriously well known to provide an on/off switch for electronic device to either save electricity or preserve battery charge when the device is not being used. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Takai in view of Tu to include at least one switch in the form of an on/off switch for operating the first and second pumps to either save electricity or preserve battery charge when the device is not being used.
Regarding claim 16, while Takai in view of Tu substantially discloses the invention as claimed, it does not disclose wherein the first and second reservoirs are removably attached to the first and second pumps. It is noted that while Tu does not Nerwin v. Erlicnman, 168 USPQ 177, 179, and further such a modification would allow for additional reservoirs to be used once the initial reservoir is empty.
Regarding claim 17, while Takai in view of Tu substantially discloses the invention as claimed, it does not disclose wherein the first pump is operable at a steady flow rate, and the second pump is operable at a variable flow rate. However one of ordinary skill in the art is aware that not every person has the same kidney size and it would be desirable to utilize different flow rates for different people, such that one would desire each pump to allow its pumping rate to be varied within a range and set at a particular constant rate for a particular use within a particular patient. It is further obvious to provide an on/off switch, similar to claim 15, which allows for variation in the flow rate. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to make both.
Claims 18, 19, 22-26 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takai et al (US 4,945,895) in view of Tu et al (US 5,971,968) and further in view of Honda (US 9,517,080).
Regarding claims 18 and 19, while Takai substantially discloses the invention as claimed, it does not disclose at least one sensor configured to detect a measure in the interior kidney volume. Honda discloses a pressure sensor 145 on calculus removing/retrieving device 130 on elongated member 131 to sense the pressure within the renal pelvis and adjust the discharge of fluid out of irrigation nozzle 134 to when the detected pressure is higher than a threshold (Col.12 ll 35-50). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Takai and Tu such that it includes at least one sensor configured to detect a measure in the interior kidney volume and wherein the at least one sensor comprises a pressure sensor configured to detect a pressure measure, and the first pump is operable in response to the pressure measure as taught by Honda to prevent too much fluid from being introduced into the kidney.
Regarding claim 22, Takai discloses an irrigation system, the system comprising: a catheter 40 including a first lumen 47, a second lumen 45, and an expandable portion 60, wherein the expandable portion is positioned at a distal end of the catheter (fig 4a); wherein any mixture of fluid introduced into the interior kidney volume is operable to flush a portion of the mixture out of an exit port formed in the interior kidney volume (intended use, the fluid in the kidney may be flushed out 20 if 30 was removed, or may be flushed out another, undisclosed exit port a user may make in the kidney). 

Takai discloses the use of the device for removal of kidney stones (Col.5 ll 43-45), but other instruments may be introduced through lumen 43 to distal opening 44 for performance of a surgical procedure (Col.5 ll 36-40). Both contrast agents and dilating agent/sterile saline solution are disclosed (Col.5 ll 55-58).
Tu discloses a catheter probe which dispense both contrast fluid and fluid irrigant/dilating agent from different lumens and may be used for ablation (Col.6 ll 34-67); which allows for guiding the device to a particular location and maintaining ablated tissue at an appropriate temperature (Col.5 ll 33-44 and Col.6 ll 55-67). A pump is used to provide fluid (Col.6 ll 20); and one of ordinary skill in the art would appreciate that a pump needs a source/reservoir of fluid to pump. 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Takai by placing the catheter of 
Honda discloses a pressure sensor 145 on calculus removing/retrieving device 130 on elongated member 131 to sense the pressure within the renal pelvis and adjust the discharge of fluid out of irrigation nozzle 134 to when the detected pressure is higher than a threshold (Col.12 ll 35-50). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Takai and Tu such that it includes at least one sensor configured to detect a measure in the interior kidney volume, and wherein at least one of the first and second pumps are operable to deliver the dilating agent and/or the contrasting agent in order to obtain a target measure in the interior of the kidney volume based on the measure in the interior of the kidney volume as taught by Honda to prevent too much fluid from being introduced into the kidney.
Regarding claim 23, wherein the expandable portion of the catheter is a balloon located at the distal end of the catheter (fig 4a).  
Regarding claim 24, further comprising at least one switch for operating the first and second pumps, and wherein the first and second reservoirs are removably attached to the first and second pumps (see claims 15 and 16 above).  
Regarding claim 25, wherein the first pump is operable at a steady flow rate, and the second pump is operable at a variable flow rate (see claim 17 above).  
Regarding claim 26, wherein the at least one sensor comprises a pressure sensor configured to detect a pressure measure, and the first pump is operable in response to the pressure measure (see claim 22 above).
Regarding claim 29, Takai discloses an irrigation system, the system comprising: a catheter 40 including a first lumen 47, a second lumen 45, and expandable portion 60;  wherein any mixture of fluid introduced into the interior kidney volume is operable to flush a portion of the mixture out of an exit port formed in the interior kidney volume (intended use, the fluid in the kidney may be flushed out 20 if 30 was removed, or may be flushed out another, undisclosed exit port a user may make in the kidney).
While Takai substantially discloses the invention as claimed, it does not disclose a first pump for flowing a dilating agent from a first reservoir, through the first lumen, and into an interior kidney volume; a second pump for flowing a contrasting agent from a second reservoir, through the second lumen, and into the interior kidney volume; and at least one sensor configured to detect a measure in the interior kidney volume, wherein the first and second pumps are operable to supply a mixture of the contrasting and dilating agents in the interior kidney volume and flush a portion of the mixture out of an exit port, and wherein at least one of the first and second pumps are operable to deliver the dilating agent and/or the contrasting agent in order to obtain a target 
Takai discloses the use of the device for removal of kidney stones (Col.5 ll 43-45), but other instruments may be introduced through lumen 43 to distal opening 44 for performance of a surgical procedure (Col.5 ll 36-40). Both contrast agents and dilating agent/sterile saline solution are disclosed (Col.5 ll 55-58).
Tu discloses a catheter probe which dispense both contrast fluid and fluid irrigant/dilating agent from different lumens and may be used for ablation (Col.6 ll 34-67); which allows for guiding the device to a particular location and maintaining ablated tissue at an appropriate temperature (Col.5 ll 33-44 and Col.6 ll 55-67). A pump is used to provide fluid (Col.6 ll 20); and one of ordinary skill in the art would appreciate that a pump needs a source/reservoir of fluid to pump. 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Takai by placing the catheter of Tu within that of Takai, which results in a new set of first and second lumens (those of Tu) and a first pump for flowing a dilating agent from a first reservoir, through the first lumen, and into an interior kidney volume; and a second pump for flowing a contrasting agent from a second reservoir, through the second lumen, and into the interior kidney volume, wherein the first and second pumps are operable to supply a mixture of the contrasting and dilating agents in the interior kidney volume as taught by Tu to allow for directing contrast to a particular location and maintaining ablated tissue at an appropriate temperature.

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Takai and Tu such that it includes at least one sensor configured to detect a measure in the interior kidney volume, and wherein at least one of the first and second pumps are operable to deliver the dilating agent and/or the contrasting agent in order to obtain a target measure in the interior of the kidney volume based on the measure in the interior of the kidney volume as taught by Honda to prevent too much fluid from being introduced into the kidney.
Regarding claim 30, wherein the expandable portion is a balloon located at a distal end of the catheter (fig 4a).  
Regarding claim 31, further comprising at least one switch for operating the first and second pumps, wherein the first and second reservoirs are removably attached to the first and second pumps (see claims 15 and 16 above).  
Allowable Subject Matter
Claims 20, 21, 27, 28, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and correct any 112 issues).
The examiner did not find a teaching or suggestion for providing a sensor to detect a radiopacity measurement and the second pump being responsive to the radiopacity measurement. While controlling contrast levels in the kidneys is known in general to prevent damage to the kidneys, the examiner did not find a teaching or suggestion for modifying the closest art with a sensor for radiopacity measurement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783